        Case 1:20-cv-03538-GLR Document 229 Filed 04/28/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


  FEDERAL TRADE COMMISSION,
                                                      Case No. 1:20-cv-3538
            Plaintiff,
  v.

  RAGINGBULL.COM, LLC, et al.,

            Defendants.



   PLAINTIFF’S EMERGENCY CONSENT MOTION FOR TEMPORARY STAY OF
                     BRIEFING AND DISCOVERY

       Pursuant to Local Rule 105.9, Plaintiff the Federal Trade Commission (“FTC”)

respectfully submits this motion seeking a temporary stay of briefing on the Motion to Dismiss

filed by Defendants Sherwood Ventures LLC and Jason Bond LLC (ECF No. 224),

(“Defendants’ Motion”) and on the commencement of discovery as to Defendants

RagingBull.com, LLC, Jeffrey M. Bishop, Jason Bond, Sherwood Ventures, LLC, and Jason

Bond, LLC (collectively “the GT Defendants”), while counsel for the FTC seek approval from

the Commission to file a motion to amend the FTC’s First Amended Complaint (ECF No. 164-

1). The GT Defendants consent to this temporary stay, and good cause exists to grant the

requested relief. Defendants Kyle Dennis, Winston Corp. and Winston Research Inc. (“Dennis

Defendants”) do not consent to a temporary stay as to their pending motion to dismiss. The FTC

is therefore not seeking a temporary stay as to the Dennis Defendants.

       In support of the relief requested, the FTC states as follows:

       1.        On April 22, 2021, the Supreme Court issued an opinion in AMG Capital

Management, LLC. v. FTC, No. 19–508, 593 U. S. ____ (2021) (slip op.). The Court concluded
         Case 1:20-cv-03538-GLR Document 229 Filed 04/28/21 Page 2 of 4



that Section 13(b) of the Federal Trade Commission Act does not authorize the Commission to

seek equitable monetary relief such as restitution or disgorgement.

       2.      Counts I and II of the FTC’s complaint in this action seek equitable monetary

relief under Section 13(b).

       3.      In light of the AMG decision, FTC counsel will submit a proposed amended

complaint to the Commission for review and approval, which will withdraw the FTC’s request

for equitable monetary relief under Section 13(b) and may seek additional relief under the

Restore Online Shoppers’ Confidence Act. FTC counsel are informed that the review and

approval process is likely to take six weeks.

       WHEREFORE, the FTC respectfully requests that the Court stay the briefing on the

Defendants’ Motion and the commencement of discovery as to the GT Defendants until June 7,

2021. If the FTC anticipates that the approval process will take additional time, counsel for the

FTC will provide an update on the status of the proposed amended complaint to the Court. A

proposed order is attached.
       Case 1:20-cv-03538-GLR Document 229 Filed 04/28/21 Page 3 of 4



                                  Respectfully submitted,

                                  J. Reilly Dolan
                                  Acting General Counsel


Dated: April 28, 2021               /s/ Laura C. Basford
                                  Colleen Robbins (D. Md. Temp Bar No. 92567)
                                  Sung W. Kim (D. Md. Temp Bar No. 814609)
                                  Gordon E. Sommers (D. Md. Temp. Bar No.
                                  814431)
                                  Laura C. Basford (D. Md. Temp. Bar No. 814888)
                                  Federal Trade Commission
                                  600 Pennsylvania Ave., NW
                                  Mailstop CC-8528
                                  Washington, DC 20580
                                  (202) 326-2548; crobbins@ftc.gov
                                  (202) 326-2211; skim6@ftc.gov
                                  (202) 326-2504; gsommers@ftc.gov
                                  (202) 326-2343; lbasford@ftc.gov
                                  (202) 326-3395 (Facsimile)

                                  Attorneys for Plaintiff
                                  Federal Trade Commission
        Case 1:20-cv-03538-GLR Document 229 Filed 04/28/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 28, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants.




                                                   /s/ Laura C. Basford
                                                  Laura C. Basford
